DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2022 has been entered.
Response to Amendment
The amendment filed January 27th, 2022 has been entered. Claims 1, 17 and 18 have been amended. Claims 1, 3-11, 13, 15-18 and 20-21 remain pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-11, 13 and 15-16 are rejected as they are dependent upon the previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paspek, JR. et al. (US 2009/0065404) in view of McQuail (US 1749350) and in view of Bourke (US 7624877).
Regarding claim 1, Paspek, JR. et al. teaches a system for separating materials in a waste stream (Paragraph 0002 lines 1-6), comprising: 
a feeder (Fig. 3, Feed at beginning of process, continuing to all units); 
two or more sorting units arranged in fluid connection and adjoined (Paragraph 0010 lines 11-15, Paragraph 0122 lines 4-9), in a serial and linear configuration (Fig. 4, Paragraph 0010 lines 11-20), each sorting unit comprising a processing container (Fig. 4, Hydrogravity Vessel), an inlet, and an outlet (Paragraph 0010 lines 6-8);
 a processing media disposed within the processing container, wherein the processing media comprise a specific gravity (Paragraph 0010 lines 3-16);
 a mixer or paddlewheel (Paragraph 0044 line 7 “dispersion mixer”) in the sorting units configured to rotate (Paragraph 0045 lines 4-8) in a manner that generates an agitation of the processing media within the sorting unit (Paragraph 0044 lines 6-10), wherein the mixer or paddlewheel 
a discharge device configured to allow discharge of a stratified waste material (Paragraph 0010 lines 9-10); 
wherein the feeder is configured to introduce the waste stream into the inlet of a first sorting unit of the two or more units (Paragraph 0010 lines 3-5); the agitation of the processing media is configured to separate the waste stream into at least a light portion and a heavy portion within each of the one or more sorting units (Paragraph 0044 lines 5-10); the discharge device of the first sorting unit is configured to receive and discharge the heavy portion from the processing container of the first sorting unit; and the outlet of the first sorting unit is configured to receive the light portion from the processing container of the first sorting unit (Paragraph 0010 lines 6-10).
Paspek, JR. et al. lacks teaching an axial connection configured to generate a vertical motion of the processing media within the sorting unit.
McQuail teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17; Page 2 lines 13-20). McQuail states that the axial connection injects water into the separation tank to float or sink the components depending on their different specific gravities (Page 2 lines 73-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the axial connection configured to generate vertical motion as taught by McQuail in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided.
Paspek, JR. et al. also lacks teaching an aeration chamber at the bottom of the units that creates vertical motion of the processing media within each of the two or more sorting units. Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein an aeration chamber at the 
Bourke teaches a system for separating materials in a waste stream, wherein an aeration chamber at the bottom of the units (Col. 6 lines 35-37), creates vertical motion of the processing media within each of the two or more sorting units (Col. 5 lines 46-60). Bourke explains that both the upwards flow in the specific gravity separation along with the aeration system contribute to the separation process simultaneously (Col. 5 line 68-Col. 6 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the aeration chamber in the same separation unit as the gravity separation as taught by Bourke in order to achieve a more efficient separation process with a lower number of components and processing steps. 
Regarding claim 3, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the processing media comprises water (Paragraph 0012 lines 1-4).
Regarding claim 4, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the processing media comprises chemicals, minerals, magnetic materials, or a combination thereof (Paragraph 0008 lines 21-28).
Regarding claim 5, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the processing media comprises inorganic dirt, sand, glass fines, ferrous fines, automobile shredder residue fines, shredder fines from Hammermill operations, ferrous slag or inorganic fine byproducts from incineration and/or pyrolysis operations, or combinations thereof (Paragraph 0005 lines 1-7).
Regarding claim 6, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the specific gravity of the processing media varies between the two or more sorting units (Paragraph 0051 lines 4-5).
Regarding claim 7, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the discharge device is further configured to prevent an incidental discharge of processing media upon discharge of the stratified waste material.
Regarding claim 8, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the discharge device comprises a valve, a gate, a rotary valve, a sealed bucket conveyor, a sealed screw conveyor, or a combination thereof.
McQuail teaches a system for separating materials in a waste stream, wherein a discharge device is configured to prevent an incidental discharge of processing media upon discharge of the stratified waste material, and additionally the discharge device comprises a valve, a gate, a rotary valve, a sealed bucket conveyor, a sealed screw conveyor, or a combination thereof (Page 2 lines 58-63). McQuail explains that separation systems commonly use a considerable amount of water (Page 1 lines 25-36) and the loss of this water results in stream pollution (Page 2 lines 36-41) and the discharge device as taught by McQuail provides solutions to each of these problems. Valves taught by McQuail effectively control the discharge device (Page 2 lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek JR. et al. to include the discharge device configured to prevent incidental discharge as taught by McQuail in order to save water and create less pollution while effectively removing the material from the discharge device.  
Regarding claim 9, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the processing container is rectangular or conical in shape (Paragraph 0047). 
Regarding claim 11, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the specific gravity of the media in a first unit is about 1.0, the specific gravity in a second unit of the two or more units is about 1.2 (Paragraph 0112 lines 1-4), and the specific gravity in a third unit of the two or more units is 1.6 (Paragraph 0105 lines 1-2).
Regarding claim 15, Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein the waste stream comprises incinerator ash, automobile shredder residue, white good shredder residue, e-waste, building components, waste-to-energy slag, steelmaking slag, ferrochrome slag, retrieved landfill material, or a combination thereof (Paragraph 0093 lines 1-7).
Claims 10, 13, and 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paspek, JR. et al. (US 2009/0065404) in view of McQuail (US 1749350) and Bourke (US 7624877) and further in view of Kvejborg (EP 0613723). 
Regarding claim 10, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the feeder to the first unit is an infeeder conveyor. Paspek, JR. et al. only teaches the feed delivered to the system but does not recite structure for how this is achieved. 
Kvejborg teaches a system for separating materials by specific gravity screening, wherein the feeder to the first unit is an infeeder conveyor (Fig. 1 shows infeeder conveyor). Kvejborg discusses a specific gravity screening process where the materials are supplied to the uppermost end of the device (Col. 1 lines 1-4). Kvejborg explains that a continuous supply and removal of materials allows for a simple construction, and easy process to supervise and control (Col. 3 lines 17-22), and this conveyor is a part of the continuous supply. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the feeder unit as an infeeder conveyor as taught by Kvejborg in order to deliver the waste materials to the separation system in a continuous manner which is simple in construction and easy to control. 
Regarding claim 13, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the inflow of processing media is configured to introduce pulsating streams of processing media into the sorting unit.
Kvejborg teaches a system for separating materials in a waste stream, wherein the inflow of processing media is configured to introduce pulsating streams of processing media into the sorting unit (Col. 5 lines 5-11). Kvejborg states that by introducing pulsating streams of processing media into the sorting unit, it is possible to achieve a uniform fluidization within the system (Col. 4 lines 5-10). Additionally, Kvejborg states that the pulsation can be adjusted according to the requirements of the separation, where it can help achieve the most precise separation (Col. 4 lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include introducing pulsating streams of processing media into the sorting unit as taught by Kvejborg in order to create a uniform fluidization within the system and increase the degree of separation. 
Regarding claim 16, Paspek, JR. et al. teaches a system for separating materials in a waste stream, comprising a paddlewheel with a rotational speed having a high shear and/or turbulent zone in order to disperse particles (Abstract). Paspek, JR. et al. lacks teaching comprising a controller to control a rotational speed of the paddlewheel; a frequency of agitation; an amplitude of agitation, wherein the rotational speed is adjustable such that the frequency of agitation, amplitude of agitation, or a combination thereof is customizable within the unit.
Kvejborg teaches a system for separating materials in a waste stream, comprising a controller to control a rotational speed of the paddlewheel; a frequency of agitation; an amplitude of agitation (Col. 6 lines 4-10), wherein the rotational speed is adjustable such that the frequency of agitation, amplitude of agitation, or a combination thereof is customizable within the unit (Col. 3 lines 24-29). The wheel assembly taught by Kvejborg is taught with a different orientation to the paddlewheel in the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include a controller to control the rotational speed of the paddlewheel as taught by Kvejborg. Kvejborg taught how this feature allows for easy supervision of the system and results in a higher degree of separation and this would have been an obvious modification to provide control over the high shear and/or turbulent zone as recited by Paspek, JR. et al. for the dispersion of material.
Regarding claim 17, Paspek, JR. et al. teaches a system for separating materials in a waste stream, comprising: 
a feeder (Fig. 3, Feed at beginning of process feeding into each unit); 
one or more sorting units arranged in fluid connection, (Fig. 4, Paragraph 0010 lines 11-20) each sorting unit comprising a processing container (Fig. 4, Hydrogravity Vessel), an inlet, and an outlet (Paragraph 0010 lines 6-8); a processing media disposed within the processing container, wherein the processing media comprise a specific gravity (Paragraph 0010 lines 3-16), wherein the processing container of each the units is adjoining and in fluid connection (Paragraph 0010 lines 7-15; Paragraph 0122 lines 4-9); 
a mixer or paddlewheel configured to rotate in a manner that generates an agitation of the processing media within the sorting unit (Paragraph 0044 lines 6-8); 

wherein the feeder is configured to introduce the waste stream into the inlet of a first sorting unit of the two or more units (Paragraph 0010 lines 3-5); the agitation and vertical motion of the processing media is configured to separate the waste stream into at least a light portion and a heavy portion within each of the one or more sorting units (Paragraph 0044 lines 5-10); the discharge device of the first sorting unit is configured to receive and discharge the heavy portion from the processing container of the first sorting unit; and the outlet of the first sorting unit is configured to receive the light portion from the processing container of the first sorting unit (Paragraph 0010 lines 6-10). 
Paspek, JR. et al. lacks teaching an axial connection configured to generate a vertical motion of the processing media within the sorting unit. 
McQuail teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17), and configured to introduce an inflow of processing media into the processing container (Page 1 lines 14-19) of the unit such that the inflow generates the vertical motion of the processing media within the first sorting unit (Page 2 lines 13-20). McQuail states that the axial connection injects water into the separation tank to float or sink the components depending on their different specific gravities (Page 2 lines 73-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the axial connection configured to generate vertical motion and introduce an inflow of processing media into the separation system as taught by McQuail in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided. 

Kvejborg teaches a sensor (Col. 6 lines 6-7, Frequency transformers) operatively linked to the paddlewheel (Fig. 1 #2); a processing system (Col. 6 line 8, Electronic surveillance) communicatively linked to the sensor; wherein the sensor is configured monitor an agitation state of the processing media within the unit; and the processing system is configured to receive the agitation state from the sensor and apply algorithms to optimize paddle wheel rotation to obtain a desired waste stratification (Col. 6 lines 4-10). Kvejborg explains that this component allows for easy supervision of the process and allows for the system to detect very small differences in specific gravity, resulting in high precision separation (Col. 3 lines 17-29). This feature would have been an obvious modification to provide control over the high shear and/or turbulent zone created by the paddlewheel as recited by Paspek, JR. et al. for the dispersion of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the sensor and processing system as taught by Kvejborg. This feature allows for easy supervision of the system and results in a higher degree of separation by providing more control over the paddlewheel.
Regarding claim 18, Paspek, JR. et al. teaches a method of separating materials in a waste stream, comprising: 
receiving the material into a sorting apparatus (Paragraph 0044 lines 1-5), wherein the sorting apparatus comprises an two or more sorting units in a serial and linear configuration (Fig. 4, Paragraph 0010 lines 11-20), each sorting unit comprising a processing container (Fig. 4, Hydrogravity Vessel); an 
filling the processing container of the one or more sorting units to a desired level with a processing media, wherein the processing media has a specific gravity (Paragraph 0010 lines 3-16); wherein rotation of the paddle wheel agitates the processing media within the sorting unit (Paragraph 0044 lines 5-10); the agitation of the processing media separates the waste stream by density into at least a light portion and a heavy portion within each of the one or more sorting units (Paragraph 0044 lines 5-10); the discharge device of the first sorting unit receives and discharges the heavy portion from the processing container of the first sorting unit; and the outlet of the first sorting unit receives the light portion from the processing container of the first sorting unit (Paragraph 0010 lines 6-10), wherein the waste stream moves sequentially from the outlet of the first sorting unit (Paragraph 0010 lines 7-8) to the inlet of the next sorting unit (Paragraph 0010 lines 11-15) in the linear, serial configuration (Fig. 4) such that, after the first sorting unit, each of the following sorting units receives the light portion from the outlet of the immediately preceding sorting unit (Paragraph 0010 lines 7-8, 11-15) in the linear, serial configuration.
Paspek, JR. et al. lacks teaching an axial connection configured to generate a vertical motion of the processing media within the sorting unit. 
McQuail teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17), and configured to introduce an inflow of processing media into the processing container (Page 1 lines 14-19) of the unit such that the inflow generates the vertical motion of the processing media within the first sorting unit (Page 2 lines 13-20). McQuail states that the axial connection injects water into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the axial connection configured to generate vertical motion and introduce an inflow of processing media into the separation system as taught by McQuail in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided. 
Paspek, JR. et al. lacks teaching the sorting apparatus comprising an infeed conveyor. 
Kvejborg teaches a sorting apparatus comprising an infeed conveyor, wherein the infeed conveyor delivers a material stream through the inlet of a first sorting unit and into the processing container of the first sorting unit (Fig. 1, shows conveyor feeder into sorting unit). Kvejborg discusses a specific gravity screening process where the materials are supplied to the uppermost end of the device (Col. 1 lines 1-4). Kvejborg explains that a continuous supply and removal of materials allows for a simple construction, and easy process to supervise and control (Col. 3 lines 17-22), and this conveyor is a part of the continuous supply. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the feeder unit as an infeeder conveyor as taught by Kvejborg in order to deliver the waste materials to the separation system in a continuous manner which is simple in construction and easy to control. 
Regarding claim 20, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the agitation of the processing media comprises a given frequency, a given amplitude, or a combination thereof that is correlated with a rotational speed of the paddle wheel; and specific densities into which the waste stream is separated are refined by adjustment of the rotational speed of 
Kvejborg teaches a system for separating materials in a waste stream, wherein the agitation of the processing media comprises a given frequency, a given amplitude, or a combination thereof that is correlated with a rotational speed of the paddle wheel; (Col. 6 lines 4-10) and specific densities into which the waste stream is separated are refined by adjustment of the rotational speed of the paddle wheel to alter the frequency, amplitude, or a combination thereof of the agitation of the processing media (Col. 5 lines 1-4). Kvejborg explains that adjusting the rotational speed with a frequency transformer allows for the system to detect very small differences in specific gravity, resulting in high separation precision (Col. 3 lines 17-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the agitation of the processing media comprising a given frequency, a given amplitude, or a combination thereof correlated with a rotational speed of the paddlewheel as taught by Kvejborg in order to increase the precision in the separation through providing more control according to the characteristics of the material. 
Regarding claim 21, Paspek, JR. et al. lacks teaching a system for separating materials in a waste stream, wherein the axial connection introduces an inflow of processing media into the processing container such that the inflow generates the vertical motion of the processing media within the sorting unit.
McQuail teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17), and configured to introduce an inflow of processing media into the processing container (Page 1 lines 14-19) of the unit such that the inflow generates the vertical motion of the processing media within the first sorting unit (Page 2 lines 13-20). McQuail states that the axial connection injects water into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. to include the axial connection configured to generate vertical motion and introduce an inflow of processing media into the separation system as taught by McQuail in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided. 
Response to Arguments
	Applicant’s arguments filed January 27th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Paspek, JR. et al. discloses a process which is different from the instant application, as nothing in the reference suggests or teaches using density separations in a linear, adjoining system or with aeration system pulsing from the bottom of each sorting unit, the Examiner would like to clarify the following points. Paspek JR. et al. teaches optional froth filtration in addition to the density separation (Paragraph 0026 lines 5-10), and teaches a series of density separations where the output from one separation is input into the next separation (Paragraph 0010 lines 11-15). Paspek, JR. et al. shows a block flow diagram of these separations (Fig. 4), states that multiple tanks with the same specific gravity liquid medium arranged to create a system (Paragraph 0050 lines 1-5), and finally Paspek, JR. et al. states “the present invention includes the various vessels being in communication with one or more other vessels in nearly any configuration. It will be appreciated that the configuration depicted in Fig. 7 is merely one of potentially many different configurations encompassed” (Paragraph 0122 lines 4-9).  Paspek, JR. et al. additionally teaches a mixer or paddlewheel in each unit configured to rotate in a manner that generates an agitation of the processing media within the sorting unit by stating “Each processing unit preferably contains a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653            

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653